Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 13, 2018

The Court of Appeals hereby passes the following order:

A18A1325. SAM LESTER v. MARK BUTLER, COMMISSIONER, GEORGIA
    DEPARTMENT OF LABOR et al.

      Sam Lester appealed directly to this Court from a superior court order affirming
a decision of the Georgia Department of Labor denying his request for unemployment
compensation benefits. Under OCGA § 5-6-35 (a) (1), however, a party seeking to
appeal a superior court decision reviewing a state agency ruling must follow the
discretionary appeal procedure. See Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531
SE2d 702) (2000). Because Lester failed to follow the required procedure, this Court
lacks jurisdiction over this appeal, which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/13/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.